Per Curiam.
The only question presented by defendants’ appeal is whether the court erred in denying defendants’ motion for judgment of nonsuit.
There was evidence tending to show the following:
Lane Street, a two-lane street with marked center line, ran generally east and west. The paved portion thereof (tar and gravel) was approximately 18 feet wide. On each side of the pavement, there was a dirt shoulder 3-4 feet wide.
Plaintiff was proceeding west in his right (the north) traffic lane. The taxicab, proceeding east, had crossed to its left of the center line and was parked (headed east) in front of the house at 2137 Lane Street. While so parked, it was partly in its left (tire north) traffic lane — the lane for westbound traffic — and partly on the north shoulder.
Plaintiff, traveling upgrade and coming out of a curve, noticed “two small lights” in his traffic lane some 150-200 feet ahead. They appeared to be the taillights of a westbound car. Plaintiff reduced his speed to approximately 25-30 miles per hour. When he got about 50-60 feet from these lights, “there came a sudden glare of bright lights in (his) face.” Blinded and confused by these bright lights, he undertook to stop by putting on brakes and turning his car toward his right but collided with the front of the taxicab. Two-thirds or three-fourths of the taxicab was on the pavement.
While all the evidence has been closely examined and considered, further discussion thereof would serve no useful purpose. Suffice to say, in our opinion the evidence, when considered in the light most favorable to plaintiff, was sufficient to require that the issues of negligence and contributory negligence be submitted to and determined by the jury. Hence the court’s denial of defendants’ motion for judgment of nonsuit was correct.
No error.